DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of copending Application No. 16/803591 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is disclosed in the co-pending application and is covered by the co-pending application since the co-pending application and the instant application are claiming common subject matter.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Katsuragi (# US 2011/0279517).
Katsuragi discloses:
1. A method for producing printed matter, the method (see Abstract) comprising applying one of a first pretreatment liquid and a second pretreatment liquid ([0151]), another of the first pretreatment liquid and the second pretreatment liquid ([0151]), and an aqueous ink ([0158]), in this order, to a recording region of a substrate using an inkjet recording apparatus (figure: 1;  [0010]-[0025]; [0036]-[0040]), wherein the first 
The Examiner draws particular attention to the Applicant that "Katsuragi et al. does address a first pretreatment liquid and second pretreatment liquid, it teaches a laundry list of possible acid, solvents, penetrant, coagulant ([0043]-[0055]). The format in which Katsuragi presents its teaching does not change the fact that it teaches the claimed invention. It is not necessary for Katsuragi to present its teaching in an example format citing it in a list is sufficient.  
Therefore, it would have been obvious to one of ordinary skill in the art, absent evidence to the contrary, to choose any of the coagulant, penetrant from the list and any additives from the list, including those presently claimed, and thereby arrive at the claimed invention. However, "applicant must look to the whole reference for what it teaches. Applicant cannot merely rely on the examples and argue that the reference did not teach others." In re Courtright, 377.

2. The method for producing printed matter according to claim 1, wherein the method comprises applying the second pretreatment liquid, the first pretreatment liquid and the aqueous ink to the substrate in this order ([0181]; see Examples). 
3. The method for producing printed matter according to claim 1, wherein the coagulant comprises an organic acid ([0043]). 
3)1/2 (1,6-hexanediol, [0064], which is same applicant discloses in their own specification and SP value is 13.5 (cal/cm3)1/2 in [0113], and SP value is the property of the material, which is constant to material, therefore the organic solvent having an SP value of not more than 14 (cal/cm3)1/2 ).
5. The method for producing printed matter according to claim 4, surfactant comprises a silicon-based surfactant ([0097]). 
7. The method for producing printed matter according to claim 1, wherein the inkjet recording apparatus is a serial-type inkjet recording apparatus (figure: 1). 
8. The method for producing printed matter according to claim 1, wherein the method comprises applying the first pretreatment liquid, the second pretreatment liquid and the aqueous ink to the substrate in this order ([0149]-[0158]). 
9. The method for producing printed matter according to claim 8, wherein the first pretreatment liquid comprises water ([0054]) and an ink coagulant (organic acid; [0043]). 
10. The method for producing printed matter according to claim 9, wherein the first pretreatment liquid comprises from 1 to 20% by mass of the ink coagulant relative to the total mass of the first pretreatment liquid (20% or less; [0045]). 
12. The method for producing printed matter according to claim 2, wherein the coagulant comprises an organic acid ([0043]). 
3)1/2 (1,6-hexanediol, [0064], which is same applicant discloses in their own specification and SP value is 13.5 (cal/cm3)1/2 in [0113], and SP value is the property of the material, which is constant to material, therefore the organic solvent having an SP value of not more than 14 (cal/cm3)1/2 ).
14. The method for producing printed matter according to claim 13, wherein the surfactant comprises a silicon-based surfactant ([0097]). 
16. The method for producing printed matter according to claim 2, wherein the inkjet recording apparatus is a serial-type inkjet recording apparatus (figure: 1).

Katsuragi explicitly did not discloses:
6. The method for producing printed matter according to claim 1, wherein for the pretreatment liquid that lands on the substrate first among the first pretreatment liquid and the second pretreatment liquid, at least one of a landing time difference ΔTX between two dots which are arranged along a main scanning direction and for which a distance between the dots reaches a shortest value among any two dots arranged along the main scanning direction, and a landing time difference . ΔTY between two dots which are arranged along a direction that intersects the main scanning direction and for which a distance between the dots reaches a shortest value among any two dots arranged along a direction that intersects the main scanning direction, is at least 10 ms. 

15. The method for producing printed matter according to claim 2, wherein for the pretreatment liquid that lands on the substrate first among the first pretreatment liquid and the second pretreatment liquid, at least one of a landing time difference ΔTX between two dots which are arranged along a main scanning direction and for which a distance between the dots reaches a shortest value among any two dots arranged along the main scanning direction, and a landing time difference . ΔTY between two dots which are arranged along a direction that intersects the main scanning direction and for which a distance between the dots reaches a shortest value among any two dots arranged along a direction that intersects the main scanning direction, is at least 10 ms. 

It would have been obvious to one having ordinary skill in the art at the time of invention was made to incorporate the pretreatment liquid that lands on the substrate first among the first pretreatment liquid and the second pretreatment liquid, at least one of a landing time difference ΔTX between two dots which are arranged along a main scanning direction and for which a distance between the dots reaches a shortest value among any two dots arranged along the main scanning direction, and a landing time difference . ΔTY between two dots which are arranged along a direction that intersects the main scanning direction and for which a distance between the dots reaches a shortest value among any two dots arranged along a direction that intersects the main scanning direction, is at least 10 ms; and the amount applied of the second In re Aller, 105 USPQ 233 (CCPA1955). 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
(1) Yatake (# US 2011/0200751) discloses a pretreatment agent for ink jet textile printing that can provide printed matters on fabric with high color-developing properties and less bleeding. The pretreatment agent includes at least water and (A) a multivalent metal ion and polymer fine particles, (B) a cationic polymer and polymer fine particles, or (C) cationic polymer fine particles (see Abstract).
(2) Sato et al. (# US 2011/0102497) discloses a treatment solution for inkjet textile printing that causes few remaining marks even when applied to a fabric. The present invention relates to a treatment solution for inkjet textile printing, the treatment solution comprising at least: 1) a water-soluble polyvalent metal salt; 2) at least one resin component selected from the group consisting of a nonionic resin emulsion, an anionic resin emulsion, and a carboxymethyl cellulose; 3) at least one surfactant component selected from the group consisting of a nonionic surfactant, an anionic surfactant, and an amphoteric surfactant; and 4) an aqueous medium, the treatment

(3) Ellis (# US 2007/0067928) discloses a method of inkjet printing on fabric, comprising the steps of pretreatment, printing with a white underprint of substantially the same shape as the colored image and printing an image on the fabric. The preferred digitally printed inks are pigmented inks (see Abstract).
(4) Sugiyama (# US 2015/0054885) discloses an inkjet textile printing method includes applying a pretreatment liquid that contains a coagulant to a fabric, discharging a first ink composition from a first recording head to apply the first ink composition to the fabric, and discharging a second ink composition from a second recording head to apply the second ink composition to the fabric. The first ink composition contains water, pigment, and a cohesive resin. The second ink composition contains water, pigment, and a non-cohesive resin (see Abstract).
(5) Yatake et al. (# US 2015/0217576) discloses a pretreatment liquid used when a fabric is pretreated before ink is printed on the fabric, the liquid including water, polyvalent metal ions and first fine polymer particles, wherein the first fine polymer particles are crosslinkable polyurethane and/or crosslinkable polyurethane-polyurea and have a glass transition temperature of -10 C. or lower and a particle diameter as determined by a light scattering method of 30 nm to 5 .mu.m (see Abstract).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANISH S SHAH whose telephone number is (571)272-2152.  The examiner can normally be reached on 8:00am-4:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MANISH S. SHAH
Primary Examiner
Art Unit 2853



/Manish S Shah/Primary Examiner, Art Unit 2853